In re Parfait, Terrell; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. G, Nos. 99-13098; to the Court of Appeal, Fourth Circuit, No(s). 2004-CA-1271, 2005-CA-0174.
ORDER
La. Const. Art. V, § 8(B) provides that a “majority of the judges sitting in a case must concur to render judgment.” Upon remand and rehearing en banc, the court of appeal’s decree does not reflect a majority judgment on each of the issues considered in the instant case.
Accordingly, IT IS ORDERED that court of appeal render a decree reflecting a majority vote on each of the issues presented.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana
TRAYLOR, J., recused.